

116 HR 3903 IH: Child Care Flex Spending Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3903IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Ms. DeLauro introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the dollar limitation on the exclusion for
			 employer-provided dependent care assistance.
	
 1.Short titleThis Act may be cited as the Child Care Flex Spending Act of 2019. 2.Increase in dollar limitation on exclusion for employer-provided dependent care assistance (a)In generalSubparagraph (A) of section 129(a)(2) of the Internal Revenue Code of 1986 is amended by striking shall not exceed and all that follows and inserting the following:
				
 shall not exceed the greater of—(i)$5,000, or (ii)$10,000, reduced (but not below zero) by 5 cents for each dollar (or fraction thereof) by which the employee's earned income for the taxable year exceeds $50,000.
					In the case of a separate return by a married individual, the amount determined under the preceding
			 sentence shall be reduced by one-half..
 (b)Inflation adjustmentParagraph (2) of section 129(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (D)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2020, the $5,000 and $10,000 amounts contained in subparagraph (A) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
						Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50..
 (c)Employer safe harbor for reportingThe Secretary of the Treasury (or the Secretary's delegate) shall promulgate regulations or other guidance to assist an employer in determining, for purposes of section 3401(a)(18) of the Internal Revenue Code of 1986, the amount (if any) in excess of $5,000 which it is reasonable to believe an employee will be able to exclude under section 129 of such Code.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 